DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 5/27/20 have been fully considered but they are not persuasive.  The Applicant states that during the interview dated 3/10/21 the Office asserts that Mainguet was used to show that a sensor can be on a same plane and on a same side of the same plane as an outermost layer, and as such, when combined with Mukherjee, it would allegedly be a design choice to place the sensor such that a top surface of the biometric sensor pattern and a top surface of the optically clear layer 208 in Mukherjee. Applicant disagrees.  That is, Claim 1 doesn't simply define the sensor as a biometric sensor pattern integrated in the controller such that a top surface of the biometric sensor pattern and a top surface of the at least partially transparent protective layer are directly on a same plane and on a same side of the same plane. Rather, Claim 1 further defines that a second surface of the controller is attached to a surface of the display panel, and the controller is configured to control the biometric sensor pattern, the display panel, and the touch screen layer. 	Thus, as shown in Figure 2 of Mukherjee, the display 102 is completely covered by optically clear separating layer 210, capacitive touch sensor 112, and optically clear layer 208. Therefore, to include a sensor that is integrated in a controller that is attached to a surface of the display 102 would require a total redesign of display area 202. That is, each of optically clear separating layer 210, capacitive touch sensor 112, and .
	The Examiner respectfully disagrees.  Initially, the motivation of combining Mainguet with Mukherjee is not a design choice, but rather is for the purpose of forming the fingerprint sensor pattern closer to the finger such that the fingerprint could be scanned more completely since less distance between the finger and sensor occurs (e.g., see abstract of CN 104156712 (Google Patents copy enclosed) which discusses improved sensitivity and accuracy with shortened distance between finger and fingerprint sensor).	Mainguet is not asserted in the rejection for modifying Mukherjee, Wickboldt, Shi and Russo by incorporating the support layer 12 and fingerprint sensor 10 (Mainguet, Fig. 2).  Rather, Mainguet is asserted for teaching the concept of having the fingerprint sensor 10 located along a plane of a top surface of a fingerprint sensing component which is closest to the finger 11.  Therefore, when incorporating this concept in the existing combination of Mukherjee Wickboldt, Shi and Russo, it would result in the biometric sensor of Wickboldt being formed to have a top surface of the biometric sensor pattern and a top surface of the at least partially transparent protective layer (Mukherjee, Fig. 2, uppermost of the clear layers 208) that are directly on a same plane and on a same side of the same plane for the reason stated above.	Regarding Applicant’s assertions that Claim 1 further defines that a second .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 9,880,676, hereinafter “Mukherjee”) in view of Wickboldt et al. (US 2015/0030217, cited by Applicant, hereinafter “Wickboldt”), Shi et al. (US 2015/0109214, cited by Applicant, hereinafter “Shi”), Russo (US 2013/0272586), and Mainguet (US 6,289,114).	Regarding claim 1, Mukherjee discloses 	a display unit, comprising (Fig. 2, electronic device 200): 	a display panel configured to display digital images (Col. 4, lines 1-5 and 23-25, display 102 formed as a touch sensitive LCD display includes a display panel to display digital images);	an at least partially transparent protective layer arranged above the display panel (Fig. 2, optically clear layers 208);	a touch screen layer arranged above the display panel such the touch screen layer is between the display panel and the at least partially transparent protective layer (Fig. 2, touch sensor 112).	Mukherjee does not explicitly disclose	a controller communicatively attached onto a surface of the display panel, 	wherein a biometric sensor pattern is integrated in the controller, and the controller is configured to control the biometric sensor pattern and a second surface of the controller is attached to a surface of the display panel.
	Wickboldt discloses	a controller communicatively attached onto a surface of the display panel ([0028], controller as an auxiliary circuit can be mounted of a surface of the display screen, and it may be controller 1116 having second surface of controller being the surface in contact with the display screen), wherein a biometric sensor pattern is integrated in the controller, and the controller is configured to control the biometric sensor pattern and a second surface of the controller is attached to a surface of the display panel (Figs. 7 and 10, [0119 and 0125], controller 1116 and the dielectric layers forming the sensor element are bonded together to form a compact construction; Chip on film (COF) bonding of flip chip mounting technique integrates the components; [0109 and 0118] teach controller configured to control biometric sensor; [0028], second surface is surface of controller connected to display screen).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit of Mukherjee to have a controller communicatively attached onto a surface of the display panel, wherein 
	Mukherjee as modified by Wickboldt does not explicitly disclose the controller is attached onto an upper surface of the display panel.	Shi discloses forming a fingerprint image sensor on a display having a display panel, and the controller is attached onto an upper surface of the display panel (Figs. 1 and 2, touch-fingerprint controller 1200 is attached to display 3000 to transmit data between the controller and the display; Fig. 2 shows display 3240 having controller as part of cell 3220 formed thereon; [0027] teaches display device being liquid crystal display device which include a display panel at a top surface of the display).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit of Mukherjee and Wickboldt to have the controller being attached onto an upper surface of the display panel, such as taught by Shi, since it combines prior art elements according to known methods to yield predictable results of forming a combined fingerprint sensor and display device as an on-display type of device.	Mukherjee as modified Wickboldt and Shi does not explicitly disclose
	the controller configured to further control the display panel, and the touch screen layer.	Russo teaches a controller configured to control a biometric sensor, the display panel, and the touch screen layer ([0027]).Regarding claim 6, Mukherjee as modified by Wickboldt, Shi, Russo, and Mainguet discloses the display unit as claimed in claim 1, but does not explicitly disclose wherein the controller is attached to the lower surface of the at least partially transparent protective layer via an adhesive layer arranged between the lower surface of the at least partially transparent protective layer and an upper surface of the controller.	However, Wickboldt further teaches attaching the controller to other components using an adhesive (Wickboldt, [0130], adhesive used to form the structure shown in Fig. 13A).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit of Mukherjee, Wickboldt, Shi, Russo, and Mainguet to have wherein the controller is attached to the lower surface of the at least partially transparent protective layer via an adhesive layer arranged between the lower surface of the at least partially transparent protective layer and an upper surface of the controller, as further taught by Wickboldt, for the purpose of securely fixing the controller and other components to each other and prevent internal damage to the components of the device.
	Regarding claim 9, Mukherjee as modified by Wickboldt, Shi, Russo, and Mainguet discloses the display unit as claimed in claim 1, wherein the biometric sensor pattern comprises at least one of a fingerprint sensor pattern and a pulse sensor pattern 
	Regarding claim 10, Mukherjee as modified by Wickboldt, Shi, Russo, and Mainguet discloses the display unit as claimed in claim 1, wherein the biometric sensor pattern is integrated one of: on the upper surface of the controller and at least partly inside the upper surface of the controller (Wickboldt, [0109 and 0118], biometric sensor pattern is integrated with the controller).	The motivation is the same as in claim 1.	Regarding claim 11, Mukherjee as modified by Wickboldt, Shi, Russo, and Mainguet discloses the display unit as claimed in claim 1, but does not explicitly disclose	wherein the controller is communicatively attached onto the upper surface of the display panel via at least one of: a conductive adhesive layer arranged between the upper surface of the display panel and a lower surface of the controller, and multiple conductive bonding points arranged on the lower surface of the controller.
	However, Wickboldt further teaches attaching the controller to other components using an adhesive (Wickboldt, [0130], adhesive used to form the structure shown in Fig. 13A).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit of Mukherjee as 
	Regarding claim 12, Mukherjee as modified by Wickboldt, Shi, Russo, and Mainguet discloses the display unit as claimed in claim 1, wherein the controller and the biometric sensor pattern comprise semiconductor material (Wickboldt, [0069, 0076, and 0094-0095], silicon processing techniques using silicon as a semiconductor material for the controller and biometric sensor).
	The motivation is the same as in claim 1.	Regarding claim 13, Mukherjee as modified by Wickboldt, Shi, Russo, and Mainguet discloses the display unit as claimed in claim 1, wherein the display unit comprises one of: a liquid-crystal display unit, an organic light-emitting diode display unit, and an electrophoretic ink display unit (Mukherjee, col. 4, lines 1-5 and 23-25, LCD display).

Claims 21-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Wickboldt, Shi, Russo, Kuo et al. (US 2009/0195516, Regarding claim 21, Mukherjee discloses 	a display unit, comprising (Fig. 2, electronic device 200): 	a display panel configured to display digital images (Col. 4, lines 1-5 and 23-25, display 102 formed as a touch sensitive LCD display includes a display panel to display digital images);	an at least partially transparent protective layer arranged above the display panel (Fig. 2, optically clear layers 208 except for the bottom layer of the stacked layers);	a touch screen layer arranged above the display panel such the touch screen layer is between the display panel and the at least partially transparent protective layer (Fig. 2, touch sensor 112).	Mukherjee does not explicitly disclose	a controller communicatively attached onto a surface of the display panel, 	wherein a biometric sensor pattern is integrated in the controller, and the controller is configured to control the biometric sensor pattern and a second surface of the controller is attached to a surface of the display panel. 
	Wickboldt discloses	a controller communicatively attached onto a surface of the display panel ([0028], controller as an auxiliary circuit can be mounted of a surface of the display screen, and it may be controller 1116 having second surface of controller being the surface in contact with the display screen), wherein a biometric sensor pattern is integrated in the controller, and the controller is configured to control the biometric sensor pattern and a second surface of the controller is attached to a surface of the display panel (Figs. 7 
	Mukherjee as modified by Wickboldt does not explicitly disclose the controller is attached onto an upper surface of the display panel.	Shi discloses forming a fingerprint image sensor on a display having a display panel, and the controller is attached onto an upper surface of the display panel (Figs. 1 and 2, touch-fingerprint controller 1200 is attached to display 3000 to transmit data between the controller and the display; Fig. 2 shows display 3240 having controller as part of cell 3220 formed thereon; [0027] teaches display device being liquid crystal display device which include a display panel at a top surface of the display).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit of Mukherjee and Wickboldt to have the controller being attached onto an upper surface of the display 
	the controller configured to further control the display panel, and the touch screen layer.	Russo teaches a controller configured to control a biometric sensor, the display panel, and the touch screen layer ([0027]).	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to replace the controllers of Mukherjee, Wickboldt, and Shi with the controller of Russo for the purpose of having a single controller that performs functions for biometric sensor, the display panel, and the touch screen layer and reduces the number of controllers in the device.
	Mukherjee as modified by Wickboldt, Shi, and Russo does not explicitly disclose	wherein the at least partially transparent protective layer only covers the display panel.	However, Kuo further teaches to use a protective layer to cover the display area and not the controller chip ([0025], the protective layer has a receiving space to receive the chip 23)	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Mukherjee, Wickboldt, Shi, and Russo to have wherein the at least partially transparent protective layer only covers the display panel, such as further taught by Kuo, for the purpose of 
	Regarding claim 22, Mukherjee as modified by Wickboldt, Shi, Russo, Kuo and Mainguet discloses the display unit as claimed in claim 21, wherein the biometric sensor pattern comprises at least one of a fingerprint sensor pattern and a pulse sensor pattern (Wickboldt, [0109 and 0118], biometric sensor pattern includes fingerprint sensor pattern; See also Fig. 11 for sensor pattern).	Regarding claim 23, Mukherjee as modified by Wickboldt, Shi, Russo, Kuo and Mainguet discloses the display unit as claimed in claim 21, wherein the biometric sensor pattern is integrated on the upper surface of the controller or integrated at least partly inside the upper surface of the controller (Wickboldt, Figs. 7 and 10, [0119 and 0125], controller 1116 and the wire leads and dielectric layers forming the sensor element are bonded together to form a compact construction such that the biometric sensor pattern is integrated on upper surface of controller; Chip on film (COF) bonding of flip chip mounting technique integrates the components; [0109 and 0118] teach controller configured to control biometric sensor).	Regarding claim 25, Mukherjee as modified by Wickboldt, Shi, Russo, Kuo and Mainguet discloses the display unit as claimed in claim 21, wherein the controller and the biometric sensor pattern comprise semiconductor material (Wickboldt, [0069, 0076, and 0094-0095], silicon processing techniques using silicon as a semiconductor material for the controller and biometric sensor).
	The motivation is the same as in claim 1.	Regarding claim 26, Mukherjee as modified by Wickboldt, Shi, Russo, Kuo and Mainguet discloses the display unit as claimed in claim 21, wherein the display unit comprises one or more of: a liquid-crystal display unit, an organic light-emitting diode display unit, and an electrophoretic ink display unit (Mukherjee, col. 4, lines 1-5 and 23-25, LCD display).	Regarding claim 27, Mukherjee as modified by Wickboldt, Shi, Russo, Kuo and Mainguet discloses the display unit as claimed in claim 21, further comprising an optically clear layer arranged between the at least partially transparent protective layer and the display panel (Mukherjee, Fig. 2, bottom layer of the optically clear layers 208). Page 20 of 23UTILITY PATENTMS Docket No. 358144.01

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee as modified by Wickboldt, Shi, Russo, and Mainguet as applied to claims 1, 6, and 9-13, and further in view of Erhart et al. (US 2011/0267298, cited by Applicant, Regarding claim 7, Mukherjee as modified by Wickboldt, Shi, Russo, and Mainguet discloses the display unit as claimed in claim 1, but does not explicitly disclose further comprising an optically clear layer arranged at least between the lower surface of the at least partially transparent protective layer and an upper surface of the controller.	However, Wickboldt further teaches attaching the controller to other components using an adhesive (Wickboldt, [0130], adhesive used to form the structure shown in Fig. 13A).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit of Mukherjee as modified by Wickboldt, Shi, Russo, and Mainguet to have wherein the controller is attached to the lower surface of the at least partially transparent protective layer via an adhesive layer arranged between the lower surface of the at least partially transparent protective layer and an upper surface of the controller, as further taught by Wickboldt, for the purpose of securely attaching components to the controller.
	Mukherjee as modified by Wickboldt, Shi, Russo, and Mainguet does not explicitly disclose that the layer as an adhesive layer is an optically clear layer.	Erhart teaches to use as an adhesive with fingerprint sensors which is an optically clear adhesive ([0048], optically clear adhesive).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit of Mukherjee as modified by Wickboldt, Shi, Russo, and Mainguet to use an optically clear adhesive as Regarding claim 8, this claim is rejected for the same reasons recited above with respect to the rejection of claim 7.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee as modified by Wickboldt, Shi, Russo, Kuo and Mainguet as applied to claims 21-23 and 25-27, and further in view of Nakaminami et al. (US 2002/0135727, hereinafter “Nakaminami”).	Regarding claim 24, Mukherjee as modified by Wickboldt, Shi, Russo, Kuo and Mainguet discloses the display unit as claimed in claim 21, but does not explicitly disclose wherein the controller is communicatively attached onto the upper surface of the display panel via at least one of: a conductive adhesive layer arranged between the upper surface of the display panel and a lower surface of the controller, and multiple conductive bonding points arranged on the lower surface of the controller.	Nakaminami teaches using an anisotropic conductive film to connect internal electrical components of a liquid crystal display panel to electrical components on the surface of the liquid crystal display panel ([0054], liquid crystal driver IC connected to terminals 22a using conductive film 12 as a conductive adhesive layer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit of Mukherjee as modified by Wickboldt, Shi, Russo, Kuo and Mainguet to have the controller being .
Claims 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Erhart in view of Wickboldt, Shi, Kuo, Russo and Gerber.	Regarding claim 14, Erhart discloses	an electronic device comprising a printed circuit board and a display unit arranged at least partly above the printed circuit board, the display unit comprising (Fig. 2a, [0029-0030 and 0040-0042], electronic device 200 has a display 228 including a display panel that is above a printed circuit board 230): 	a display panel configured to display digital images ([0029-0030 and 0040-0042] LCD 228 has a display panel to display digital images);	an at least partially transparent protective layer arranged above the display panel (Fig. 2a, [0042], protective layer 222 formed of glass is above display panel of LCD 228).	a touch screen layer arranged above the display panel such the touch screen layer is between the display panel and the at least partially transparent protective layer (Fig. 2a, [0040-0042], touch sensor 235 is between display panel of LCD 228 and .
	Earhart as modified by Wickboldt does not explicitly disclose the controller is attached onto an upper surface of the display panel.	Shi discloses forming a fingerprint image sensor on a display having a display panel, and the controller is attached onto an upper surface of the display panel (Figs. 1 and 2, touch-fingerprint controller 1200 is attached to display 3000 to transmit data between the controller and the display; Fig. 2 shows display 3240 having controller as part of cell 3220 formed thereon; [0027] teaches display device being liquid crystal display device which include a display panel at a top surface of the display).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit of Erhart and Wickboldt to have a touch-fingerprinting controller, and the controller being attached via the adhesive onto an upper surface of the display panel, such as taught by Shi, since it combines prior art elements according to known methods to yield predictable results of forming a combined fingerprint sensor and display device as an on-display type of device.	Erhart as modified by Wickboldt, and Shi and does not explicitly disclose the controller configured to further control the display panel, and the touch screen layer.	Russo teaches a controller configured to control a biometric sensor, the display panel, and the touch screen layer ([0027]).	Therefore, it would have been obvious to one skilled in the art before the Regarding claim 17, Erhart as modified by Wickboldt, Shi, Russo and Mainguet discloses the electronic device as claimed in claim 14, wherein the biometric sensor pattern and the at least partially transparent protective layer form the outer surface (Mainguet, Fig. 2, the biometric sensor pattern 10 and the protective layer 12 form the outer surface in the modified device).
	Regarding claim 19, Erhart as modified by Wickboldt, Shi, Russo and Mainguet discloses the electronic device as claimed in claim 14, wherein the controller and the biometric sensor pattern comprise semiconductor material (Wickboldt, [0069, 0076, and 0094-0095], silicon processing techniques using silicon as a semiconductor material for the controller and biometric sensor).
	The motivation is the same as in claim 14.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Erhart in view of Wickboldt, Shi, Russo and Mainguet as applied to claims 14, 17, and 19, and further in view of Nakaminami.	Regarding claim 18, Erhart as modified by Wickboldt, Shi, Russo and Mainguet discloses the electronic device as claimed in claim 14, but does not explicitly disclose wherein the controller is communicatively attached onto the upper surface of the display panel via at least one of: a conductive adhesive layer arranged between the upper surface of the display panel and a lower surface of the controller, and multiple conductive bonding points arranged on the lower surface of the controller..
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display unit of Erhart in view of Wickboldt, Shi, Russo and Mainguet to have the controller being communicatively attached onto the upper surface of the display panel via at least one of: a conductive adhesive layer arranged between the upper surface of the display panel and a lower surface of the controller, and multiple conductive bonding points arranged on the lower surface of the controller by using an anisotropic conductive film, such as taught by Nakaminami, for the purpose of electrically connecting the controller to the liquid crystal display driver so that the controller can control the liquid crystal display.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.P.F/Examiner, Art Unit 2694 
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694